Citation Nr: 0531667	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-14 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for a disability of the left knee, rated as 
postoperative chondromalacia patella.

2.  Entitlement to a temporary total disability evaluation 
from July 7, 1998, to October 1, 1998, for surgery 
necessitating convalescence for a left knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
October 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The Board remanded the case in October 2002 since the veteran 
had requested a Board hearing at the RO.  A Board hearing was 
held at the RO in May 2003.  A transcript (T) of the hearing 
has been associated with the claims file.  In October 2003, 
the Board remanded the case to the RO for further development 
of the issues noted on the title page.

The Board decision in October 2003 granted an effective date 
of April 22, 1994, for service connection of a left knee 
disability on the basis of clear and unmistakable error.  In 
January 2004, the RO implemented this decision, assigning a 
20 percent evaluation for the left knee disability from April 
22, 1994.  The case was recently returned to the Board.


FINDINGS OF FACT

1.  On a facts found basis, the veteran's left knee 
disability is manifested by degenerative arthritis, flexion 
not limited to less than 90 degrees on routine examinations, 
and from examination on May 22, 2000, demonstrable limitation 
of extension reported as -5 degrees which establishes 
additional functional loss due to incoordination, excess 
fatigability and weakened movement, but there is no competent 
evidence of recurrent subluxation or lateral instability.  

2.  The competent medical evidence does not satisfactorily 
dissociate the medial meniscus injury of the left knee from 
the service-connected left knee disability; the surgery 
performed on August 18, 1998, did result in the therapeutic 
immobilization of the left knee and limited weight-bearing 
and other functional limitation during the postoperative 
recovery period that continued to October 1, 1998; 
immobilization of the left knee and crutch use was initiated 
at a hospital emergency room on July 3, 1998, following the 
injury of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for a disability of the left knee, rated as 
postoperative chondromalacia patella, have not been met prior 
to May 22, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.400, 4.1, 4.7, 4.71a, Diagnostic Codes 5260, 5261 
(2005).

2.  The criteria for an initial evaluation of 30 percent for 
a disability of the left knee, rated as chondromalacia 
patella, have been met from May 22, 2000.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5260, 5261 (2005).

3.  The criteria for a temporary total disability evaluation 
from July 3, 1998, to October 1, 1998, for surgery and 
treatment necessitating convalescence for a left knee 
disability have been met.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. § 4.30 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

Regarding the initial rating for the disability of the left 
knee, in such circumstances, under 38 U.S.C.A. § 7105(d), 
upon receipt of a notice of disagreement in response to a 
decision on a claim, the "agency of original jurisdiction" 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by a 
grant of the benefits sought or withdrawal of the notice of 
disagreement.  The VA General Counsel held recently that if, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

Here the initial rating determination was in August 1997, but 
a VCAA letter was issued initially in March 2004.  The claim 
for service connection for the left knee was decided in 
August 1997, so obviously VCAA notice could not comply with 
the timing requirement of the notice as set forth in 
Pelegrini, supra or VAOPGCPREC 8-03.  However, to decide the 
appeal would not be prejudicial to the claimant.  The 
development viewed in its entirety indicates VA has completed 
the essential development and procedural steps outlined in 
the VA General Counsel's precedent opinion.  For example, the 
veteran was issued development assistance through the August 
1997 and January 2004 rating decisions, the October 1997 
statement of the case, and the June 1998 and July 2005 
supplemental statements of the case.  Relevant VA and private 
treatment records were obtained and the RO completed VA 
examinations before it initially decided the claim.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

With regard to the information and evidence necessary to 
substantiate the claim for service connection, the RO 
specifically informed the appellant in the in the previously 
mentioned letter what kind of evidence was needed to 
substantiate the claim.  With regard to the information and 
evidence that VA would seek to provide, the RO did inform him 
that it would assist him in obtaining medical evidence or 
reports that he provided enough information about to enable 
VA to obtain such evidence.  With regard to informing the 
claimant about the information and evidence he was expected 
to provide, the RO told him that he should submit the kind of 
evidence it had described in the letters as evidence which 
would be relevant to substantiating the claims for service 
connection.  The appellant was specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim, on page 1 of the March 
2004 VCAA letter.  The VCAA notice letter invited him to 
identify or submit evidence that should be considered.  In 
any event, there is no allegation from the claimant that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of the claim.  When considering the 
notification letters, the rating decision on appeal and the 
statement of the case and supplemental statement of the case, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to this claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, each 
of the four content requirements of a VCAA notice has been 
adequately satisfied in this case through the March 2004 VCAA 
letter. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations, VA and 
private treatment records were obtained, an extensive record 
was obtained from the Social Security Administration (SSA), 
and the veteran testified at a Board hearing.  Thus the Board 
finds the development is adequate when read in its entirety 
and that it satisfied the directive in the remand order and 
the obligations established in the VCAA. 

In view of the development that has been completed, the Board 
is left with the belief that the record is sufficient for an 
informed evaluation, without the representative identifying 
any specific failure to notify or assist.  Stegall v. West, 
11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  The RO complied sufficiently with the most recent 
Board remand and it was conscientious in developing the 
record.  In the Board's opinion, this action met any 
preliminary duty to notify or assist required in such 
circumstances.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Relevant records are included in the 
file and VA examiners had access to relevant records.  VA's 
duty to assist the veteran in the development of the claim 
has been satisfied and the Board will turn to a discussion of 
the issue on the merits. 

As for the veteran's entitlement to a temporary total 
disability evaluation for the period in question, in the 
decision below, the Board has granted the veteran's claim for 
a temporary total disability evaluation for the entire period 
at issue, and therefore the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Analysis

The RO decision in August 1997 that granted service 
connection for a left knee disability from October 1996 rated 
the disability as chondromalacia patella and 10 percent 
disabling under Diagnostic Codes 5299-5257.  As a result of 
the Board decision in October 2003, the effective date for 
service connection of a left knee disability was established 
from April 22, 1994.  The RO continued to rate the disability 
as chondromalacia patella when it implemented the Board 
decision.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase but that in either case the veteran is 
presumed to be seeking the maximum benefit allowed by law or 
regulations.  In Fenderson it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder and that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period, classified as "staged 
ratings".  See 38 C.F.R. § 3.400.

The record shows that a VA examiner, a physician's assistant, 
in July 1994 reported the veteran had a left knee brace, and 
constant pain with prolonged walking, standing or sitting.  
There was crepitation, warmth and swelling, and the range of 
motion was 20 to 90 degrees.  The diagnosis was arthritis of 
the knee, although an X-ray was read as showing no 
significant bone or joint abnormality.  It is unclear from 
the report whether there was lateral instability of the left 
knee.  A September 1994 rating decision referred to the 
disability of the left knee simply as a "left knee 
condition".  

A VA examiner in April 1997, a physician, had access to VA 
arthrogram of the left knee in June 1994 that was read as 
showing no evidence of meniscal tear or Baker's cyst, and a 
MRI from September 1994 that was read as showing moderate 
effusion with a large Baker's cyst, thickening of the 
anterior cruciate ligament consistent with prior injury, and 
no definite meniscal tear.  Current X-ray of the left knee 
was read as showing no significant bone or joint abnormality.  
The examiner noted the three-year history of left knee pain, 
with persistent pain and swelling now, and that prior 
evaluation did not confirm a ligament tear.  The veteran wore 
a brace at times and reported recurrent aching, swelling 
soreness and tenderness, with several symptoms being noted on 
examination.  The knee was bothered with prolonged standing, 
climbing, squatting and crawling.  The objective findings 
were 2+ effusion, patellofemoral crepitation with motion that 
was accomplished from 0-120 degrees and with no evidence of 
instability.  The diagnosis was left knee strain with 
chondromalacia patella.  The examiner concluded there was 
overuse of the left knee.  The examiner was certain the 
"left knee problems" were related to service connected 
conditions.  The examiner's addendum was no more specific in 
referring to the veteran's "left knee condition".

In October 1997, a VA general medical examiner reported the 
veteran walked with a cane and bore weight on the right lower 
extremity.  The left knee range of motion was 0-90 degrees, 
and there was patellofemoral tenderness.  There was no 
instability or quadriceps atrophy.  The diagnosis was history 
of arthritis of the left knee with limitation of motion and 
normal X-ray.  

The record of the veteran's treatment for the left knee at a 
medical college late in 1997 included a MRI that confirmed 
effusion associated with a Baker's cyst, but no convincing 
underlying pathology.  The X-ray revealed slight patellar 
subluxation with bony reaction and no significant 
degenerative arthritis.  However, a bone scan was interpreted 
as showing probable significant degenerative change at the 
patellofemoral joint space.  The veteran's complaints were 
consistent with those noted in earlier reports.  Objectively, 
the range of motion was 0-60 degrees with marked tenderness 
of the patellofemoral joint.  The assessment was limited 
ambulatory status and loss of range of motion secondary to 
left knee patellofemoral compression.  Reports dated in 
December 1997 show the diagnosis of patellofemoral arthritis 
with pain and effusion, and range of motion 0-102 degrees.  A 
report dated in February 1998 noted the veteran would be 
having a left knee arthroscopy and partial medial 
meniscectomy on March 3, 1998.  He had arthroscopy and 
debridement of cartilaginous loose bodies and was deemed able 
to return to work early in May 1998.  The surgical report is 
of record and shows extensive synovitis was resected and 
chondral loose bodies were excised.  The postoperative 
diagnoses were synovitis, chondral loose bodies, grade 2A 
chondromalacia with grade 2A trochlear chondromalacia, small 
medial plica, and large suprapatellar fibrous nodule.  The 
report referred to the left knee arthroscopy at the VA in 
1994, with the continued complaint of persistent pain, 
clicking and mild effusion in the left knee.   

After review of these records, the RO issued a rating 
decision in May 1998 that granted a temporary total 
disability evaluation under section 4.30 from March 3, 1998, 
to May 1, 1998.  The rating decision resolved reasonable 
doubt in the veteran's favor, noting evidence of prior left 
knee problems and debridement.  The disability was rated as 
chondromalacia, left knee, post debridement, with the 10 
percent evaluation maintained under Diagnostic Code 5257.

Thereafter, the RO in September 1998 considered additional 
medical college records and extended the veteran's 
entitlement under section 4.30 to June 1, 1998.  The rating 
decision increased the initial evaluation to 20 percent under 
Diagnostic Codes 5299-5258, retroactive to October 1996.  The 
records from this facility included a report date July 7, 
1998, that indicated the veteran suffered a meniscal tear of 
the left knee, that he would be scheduled for surgery, and 
would be unable to perform regular activities from July 7, 
1998, to August 8, 1998.  A progress note dated July 7, 1998, 
noted he was four months post arthroscopy and had returned to 
work during this week, doing quite well after rehabilitation, 
but felt discomfort and pain in the left knee after lifting.  
The pain persisted and he was told he had possible cartilage 
damage.  He showed effusion, medial joint line tenderness and 
range of motion 0-105 degrees, approximately, with pain on 
extremes of motion.  The diagnosis was left medial meniscal 
tear.  It was noted he had been in a knee immobilizer since 
his recent emergency room visit.

The medical college record also included follow-up reports.  
In March 1998, about two weeks after arthroscopy, the range 
of motion was reported as extension to 150 degrees and 
flexion to 80 degrees and there was a left patellar effusion.  
In May 1998 he noted continued discomfort with stairs, but no 
locking or effusion.  He had minimal patellofemoral crepitus, 
no ligamentous instability, and range of motion 0-130 
degrees.  The impression was status post arthroscopy of the 
left knee for chondral loose bodies and patellar 
chondromalacia.  

Additional records from the medical college showed the 
veteran was unable to return to work until October 1, 1998, 
as he continued physical therapy from September 2, 1998.  The 
RO denied entitlement to a temporary total disability 
evaluation for this period based essentially on a lack of 
information confirming the veteran had the left knee 
procedure.  Further information from the medical college 
confirmed that on August 18, 1998, the veteran underwent 
arthroscopy for a medial meniscal tear with hypertrophic 
synovial flap of the posterior horn of the lateral meniscus. 

The SSA records duplicated many of the medical college 
reports and post-arthroscopy follow-up in July and September 
1998.  A July 1998 emergency room report noted the veteran 
returned to work in June 1998 without restriction and then 
suffered increasing pain and swelling after he attempted to 
recover from squatting.  He was sent home with a knee 
immobilizer and crutches.  A follow-up entry noted he stated 
the injury occurred when he was pushing a cart containing 
medical charts.  An October 1998 report noted the veteran was 
postoperative and had no effusion, intact ligaments, full 
extension, and flexion from 110-120 degrees.  

A VA examiner in February 1999 noted the complaint of knee 
pain aggravated by prolonged walking and climbing stairs.  
The veteran bore weight on the left knee.  He reported 
morning swelling, that the knee locked, and that he had a 
knee brace.  The range of motion was 0-120 degrees, with 
slight swelling and no warmth or tenderness to movement of 
the patella.  There was patellofemoral grinding and slight 
medial joint line tenderness, but no ligament instability.  
The diagnosis was residuals, postoperative left knee with 
chondromalacia patella.  

The SSA records contained an August 1999 examination report 
of the veteran having similar complaints.  The veteran held 
the left knee stiff and the knee was swollen.  The range of 
motion was extension 0 degrees, active flexion 100 degrees 
and passive flexion 110 degrees.  The knee muscle flexor and 
extensor strength was good.  He had knee pain with straight 
leg raising, but there was no tenderness.  The X-ray was read 
as showing no bone or joint abnormality.

A VA examiner on May 22, 2000, noted complaints of swelling, 
pain, stiffness and instability.  The range of motion was -5 
to 90 degrees, with the complaint of pain with all movement.  
The X-ray of the knees was reported as normal.  The diagnoses 
included arthroscopic surgery, swelling of the knees.  More 
recent VA outpatient reports did not include objective 
findings for the left knee, but had occasional references to 
knee pain. 

A VA examining physician in March 2004 reported the veteran 
described the left knee as less of a problem than the right 
knee, although he did report pain, cracking and popping, and 
use of a brace.  He had a flexion contracture of 5 degrees, 
no effusion, no instability and no joint line tenderness, 
although there was diffuse anterior tenderness.  The range of 
motion was 5-90 degrees.  The examiner stated there appeared 
to be clinical evidence of osteoarthrosis of the knee with 
the arthritis predominantly patellofemoral.  The examiner 
stated the diagnosis was based on the limitation of motion, 
knee effusion, and flexion contracture. 

Regarding any relationship between the meniscus injury in 
1998 and chondromalacia, the examiner opined that it was 
feasible that the veteran developed diminished quadriceps 
strength that may have predisposed him to falls or twisting 
injuries that led to the occurrence of a meniscus tear.  The 
examiner opined before review of the claims file or surgical 
reports that it was difficult to speculate whether the 
meniscus tear was degenerative in nature or the result of 
acute trauma, but that without such information it was 
considered more likely than not that the meniscal tear was in 
part owed to the preexisting knee affliction.  The examiner 
did not modify this conclusion, which he stated was 
conjectural, after further review of the record.

A VA physician's assistant examined the veteran in May 2005 
and noted the veteran again described the right knee as more 
problematic, but that he had constant pain, locking, 
swelling, with flare-ups about three times a month.  The pain 
was worse with weight bearing and that there was decreased 
range of motion with flare-ups.  He reported difficulty 
ambulating more than a short distance, and he did not report 
subluxation or dislocation episodes.  He had lack of 
endurance and complaints of severe pain on movement.  There 
was no instability, but there was guarding of movement, 
diffuse tenderness, and moderate crepitus.  Ankylosis was not 
present.  The range of motion was 0-140 degrees, with pain 
complained of throughout the maneuver.  The examiner reviewed 
previously obtained radiology reports.  The diagnosis was 
degenerative joint disease of the left knee.  The examiner 
opined that it was less likely than not that the medial 
meniscus tear of the left knee was caused or aggravated by 
the chondromalacia, as it was caused by a separate injury.

The RO has assigned an initial 20 percent evaluation of the 
left knee for the entire period from April 1994.  Initially, 
the Board observes that the veteran's total disability 
evaluation based on individual unemployability on account of 
his combined service-connected disabilities has been in 
effect from April 2000.  However, the unemployability rating 
does not foreclose the review of individual schedular 
evaluations although actual monetary increase may be limited 
by the application of governing regulations including 
effective date considerations which are not before the Board 
at this time. 

With this limitation in mind, the Board observes that the 
initial rating for the left knee from April 1994 was based on 
demonstrable limitation of flexion, but no confirmed 
subluxation or lateral instability of the knee.  The July 
1994 examination was completed after recent arthroscopy of 
the knee so the veteran would have been essentially 
convalescent and the findings would not support an accurate 
schedular or "open" evaluation.  However, the examination 
in 1997 showed only slightly limited knee flexion, no 
instability and full extension.  Thereafter, knee flexion was 
no less than 90 degrees, extension was full and the knee was 
stable on numerous examinations and medical reports prior to 
the May 2000 VA evaluation.  The VA examiner in February 1999 
reported flexion only slightly reduced, full extension and no 
instability.  In summary for the period prior to May 22, 
2000, the disability picture did not change dramatically.  It 
did not warrant consideration of alternative ratings under VA 
General Counsel Opinions (VAOPGCPREC) 23-97, 9-98, or 9-04, 
where it was held that separate evaluations may be assigned 
for limitation of flexion under DC 5260, and for limitation 
of extension under DC 5261. 

In fact the demonstrated limitation of flexion absent 
arthritis could not have supported a compensable evaluation.   
Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  A 20 percent rating was available under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258, and would have been the 
maximum rating under that scheme.  Thus the 20 percent 
evaluation seems generous, and undoubtedly took into account 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Full 
range of motion in the knee is from 0 degrees extension to 
140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2004).  

The Board finds there has been appreciable increase in 
functional impairment that warrants a higher evaluation for 
the left knee from May 22, 2000, on a facts found basis. 
Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  However, arthritis is now confirmed and the May 
2000 and March 2004 included objective evidence of limited 
but noncompensable limitation of extension.  Although the 
most recent examination in 2005 did not report limitation of 
extension, such limitation was shown on two previous 
examinations four years apart.  They were comprehensive and 
entitled to substantial probative weight.     

The demonstrable limitation of extension will support an 
additional rating for additional functional loss as discussed 
in VAOPGCPREC 09-04.  Where as here two VA examiners several 
years apart reported objective limitation of extension, this 
finding, when associated with the functional loss from 
limitation of flexion, warrants the assignment of an 
additional rating on the basis of functional loss from 
limited extension.  The 5 degree limitation extension on the 
examinations clearly approximates the criteria for this 
rating.  The Board believes that the limitation of extension 
can be viewed as a persistent finding, being shown on two 
recent comprehensive evaluations.  The manner in which the 
examiners reported the range of motion on the 2000 and 2004 
examinations supports the conclusion that extension is 
limited 5 degrees.  Thus combined, the separate 10 percent 
evaluation for limited extension and the existing 20 percent 
evaluation that did not address limitation of extension 
combine to 30 percent from May 22, 2000.  38 C.F.R. § 4.25.  
The Board has also considered the veteran's recent testimony 
(T 21, 24, 27-28) describing the functional impairment from 
pain and limitation of motion, but confirming he did not have 
instability of the knee. 

There has been no argument directed to extraschedular 
consideration and the record shows the RO provided the 
regulation but did not discuss its application.  Thus in 
light of the absence of any argument being directed to 
extraschedular consideration and the adequate schedular basis 
for a higher evaluation, the Board concludes no evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.

Turning to the veteran's entitlement to a temporary total 
disability evaluation, the applicable regulation provides 
that a total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted under paragraph (a) (1), (2) or 
(3) of this section effective the date of hospital admission 
or outpatient treatment and continuing for a period of 1, 2, 
or 3 months from the first day of the month following such 
hospital discharge or outpatient release.  Total ratings will 
be assigned under this section if treatment of a service-
connected disability resulted in: (1) Surgery necessitating 
at least one month of convalescence (Effective as to 
outpatient surgery March 1, 1989.); (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited). (Effective as to 
outpatient surgery March 1, 1989.); (3) Immobilization by 
cast, without surgery, of one major joint or more. (Effective 
as to outpatient treatment March 10, 1976.)
38 C.F.R. §  4.30. 

The threshold question is whether the injury to the left knee 
that required arthroscopy and meniscectomy in August 1998 was 
associated with the service-connected disability of the left 
knee.  The Board observes that the record is less than 
perfectly developed, but it is sufficient for an informed 
determination of entitlement fort the limited period in 
question.  It is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 
1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).

In general, it is not error for the Board to favor the 
opinion of one competent medical expert over that of another, 
provided that the Board gives an adequate statement of the 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  
Furthermore, greater weight may be placed on one physician's 
opinion rather than on another's depending on such factors 
such as reasoning employed by the physicians, expertise, and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  Here the Board is 
presented with two VA opinions from different examiners.  The 
opinions, which are deemed adequate for purposes of this 
decision, have conflicting conclusions.  Neither examination 
outweighs the other from the standpoint of the validity or 
reliability of the results as they appear to have reviewed 
essentially the same record.  However, the examining 
physician in March 2004 offered a plausible theory of 
chondromalacia-related quadriceps weakness that could 
predispose the veteran to meniscus injury.  The physician's 
assistant in May 2005 did not rebut this theory of causation 
directly or by implication, or offer any reason to reasonably 
question the physician's assumption in view of any facts 
specific to the veteran's case.  

The Board finds that the VA opinion in March 2004 is entitled 
to substantial weight, and it is being accorded outcome 
determinative weight, albeit speculative.  It is no less 
speculative than the opinion of the physician's assistant, an 
opinion which the rating board was comfortable in accepting 
as determinative.  However, the Board is inclined to accord a 
physician's opinion greater weight, especially as here where 
the examiner against the claim did not indicate an expertise 
or special competence in orthopedics.  Owens and Gabrielson,  
supra.   Clearly the benefit of the doubt rule is applicable.  
Furthermore, it should be readily apparent from the 
examination descriptions of the left knee disability, 
beginning with the examination in 1994, that the disability 
involves more than chondromalacia.    

Thus, having found that there was sufficient evidence to 
associate the left knee injury in mid 1998 to the service-
connected disability of the left knee, the question remains 
regarding the duration of entitlement o the temporary total 
rating under section 4.30.  Clearly there is no doubt about 
the propriety of the rating for the period from August 18, 
1998, the date of the arthroscopy, to October 1, 1998.  The 
Board reads section 4.30(a)(3) liberally and will assign the 
rating from July 3, 1998, as this is when the veteran was 
seen on an emergent basis and treated with knee 
immobilization and crutches.  According to the follow-up 
report several days later he had been in a knee immobilizer 
since his emergency room visit.  Presumably the knee remained 
immobilized or crutches were required until surgery was 
performed in mid August.  In any event, the rating is 
assigned for at least one month, beginning the month after 
hospital treatment, which in this case would include August 
1998.  Thus, again mindful of the application of the benefit 
of the doubt rule, the Board will grant the temporary total 
evaluation under section 4.30 from July 3, 1998, to October 
1, 1998, when the veteran was deemed capable of returning to 
work.     




ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for a disability of the left knee, rated as 
postoperative chondromalacia patella, is denied prior to May 
22, 2000.      

Entitlement to an initial disability evaluation of 30 percent 
for a disability of the left knee, rated as postoperative 
chondromalacia patella, is granted from May 22, 2000, subject 
to the regulations governing the payment of monetary awards.      

Entitlement to a temporary total disability evaluation from 
July 3, 1998, to October 1, 1998, for treatment including 
surgery necessitating convalescence for a left knee 
disability is granted, subject to the regulations governing 
the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


